Citation Nr: 0931412	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-27 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1952 to 
October 1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss was incurred in, or caused by, 
his active service. 

2.  The Veteran's tinnitus was incurred in, or caused by, his 
active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008). 

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  As the Veteran's claims for service connection are 
granted, any failure in notifying or assisting him is 
harmless error.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, when such disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  As discussed below, however, there 
is no evidence in the Veteran's claims file of compensable 
hearing loss within one year of separation from service in 
October 1954, so the presumptive provisions of 38 C.F.R. 
§3.307(a) and 3.309(a) for a chronic disease do not apply to 
this case.

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

The Veteran contends that his hearing loss and tinnitus were 
caused by in-service noise exposure while working as a tank 
mechanic and shooting guns on the firing range without 
hearing protection.  In service, the Veteran's most 
significant duty assignment was in the tank battalion, and he 
had special training in the infantry division.  

Service medical records indicate that the Veteran had 15/15 
hearing bilaterally on whispered voice hearing tests 
conducted at his pre-induction examination in July 1952 and 
his separation examination in October 1954.  The Veteran did 
not receive treatment for, or complain of, problems with his 
hearing during service.  

Post-service, the Veteran sought treatment for hearing loss 
and tinnitus in May 2006 from Nancy Chamberlin, BC-HIS.  The 
Veteran reported having ringing in his ears in 1952 after an 
explosion, as well as after being exposed to gunfire noise on 
the firing range in 1953 and 1954.  The Veteran also reported 
that he has had trouble hearing since his time in service.  
Based on his puretone audiometrical testing results, Dr. 
Chamberlin diagnosed the Veteran with mild to severe 
sensorineural hearing loss in the right ear and mild to 
profound sensorineural hearing loss in the left ear, as well 
as bilateral tinnitus.  Dr. Chamberlin also provided the 
opinion that the Veteran's hearing loss was more likely than 
not a direct result of his duties in service, and 
specifically exposure to noise from the in-service explosion, 
gunfire, and tanks.  

In November 2006, the Veteran underwent a VA audiological 
evaluation.  Hearing loss was shown in accordance with VA 
standards.  See 38 C.F.R. § 3.385.  At the outset, the 
examiner indicated that he had reviewed the Veteran's claims 
file.  He noted that whispered voice tests performed in July 
1952 and October 1954 showed 15/15 hearing bilaterally, but 
stated that whispered voice tests are insensitive to high 
frequency hearing loss (i.e., the type commonly caused by 
noise exposure), and therefore were not reliable evidence of 
normal hearing or hearing impairment.  The examiner also 
noted the Veteran's May 2006 audiogram results.   Based on 
his puretone audiometrical testing, the examiner diagnosed 
the Veteran with normal to moderately severe sensorineural 
hearing loss bilaterally.  He also diagnosed the Veteran with 
bilateral tinnitus, noting the Veteran's report of a steady 
"buzz" for 10 years or so.  The examiner noted the 
Veteran's report of in-service noise exposure from engine 
backfires, tank engines, and gunfire, as well as civilian 
noise exposure from working in construction for 5 years and 
recreational noise exposure to shotguns, all of which was 
without hearing protection.  

The examiner reported that the Veteran appeared to have 
significant noise exposure during service without hearing 
protection; however, he reported that he also had significant 
civilian noise exposure without hearing protection.  The 
examiner stated that no audiograms had been performed to 
document the Veteran's auditory status while in the military 
or at separation and the whispered voice testing performed 
did not provide reliable evidence.  The examiner went on to 
state that the Veteran's hearing loss pattern could be 
considered consistent with noise-induced hearing loss, or 
presbycusis hearing loss.  He also indicated that the 
Veteran's civilian noise exposure could have contributed to 
his hearing loss.  As such, the examiner concluded that he 
could not resolve the issue of the etiology of the Veteran's 
hearing loss and tinnitus without resorting to mere 
speculation because there was no concrete evidence to 
indicate that the Veteran's current hearing loss and tinnitus 
were caused by his brief military noise exposure.  

In his substantive appeal, the Veteran again reported his 
exposure to noise during service, stating that he experienced 
acoustic trauma while assigned as a tank mechanic.  

There is no reason to doubt the credibility of the Veteran in 
reporting exposure to noise during service.  His records are 
internally consistent, and it is facially plausible that he 
was exposed to noise while in service, especially given his 
exposure to tank and artillery noise while working as a tank 
mechanic and training in the infantry division.  The Veteran 
is also competent to report the symptoms of hearing loss and 
tinnitus.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is 
within the Veteran's realm of personal knowledge whether he 
has difficulty hearing and buzzing in his ears.  

Further, the Veteran's private doctor, Dr. Chamberlin, 
provided the opinion that his hearing loss and tinnitus were 
more likely than not attributable to his military service.  
Although there is no indication that Dr. Chamberlin reviewed 
the Veteran's claims file prior to providing this opinion, 
she did have the benefit of the Veteran's verbal history 
regarding noise exposure, which was consistent with the 
evidence of record.  The Board finds the medical opinion of 
Dr. Chamberlin to be probative as to the etiology of the 
Veteran's hearing loss and tinnitus.  The Board also 
acknowledges the November 2006 VA examiner's opinion that the 
etiology of the Veteran's hearing loss and tinnitus could not 
be determined without resorting to speculation.  However, the 
Board notes that, where a physician is unable to provide a 
definite causal connection between the Veteran's condition 
and service, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (citing Sklar v. Brown, 5 Vet. App. 
140, 145-46 (1993).  

Therefore, the Veteran meets all three elements required for 
service connection.  He currently has hearing loss and 
tinnitus.  Additionally, the Veteran has consistently 
reported the incidents in service which caused these 
conditions, as is evidenced by his private treatment records, 
VA examination report, and statements supporting his claim, 
and which is further bolstered by his military duty 
assignment in the tank battalion and special training in the 
infantry division.  Finally, the Dr. Chamberlin has 
attributed the Veteran's hearing loss to his time in service, 
thereby providing the necessary nexus between the claimed in-
service injury and the present disability.  The Veteran has 
stated that he has suffered from tinnitus since service, and 
his statmnt is competent and credible evidence of continuity 
of symptomatology.  Accordingly, applying the benefit of the 
doubt doctrine, the doubt is resolved in favor of the 
Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's 
claims for 



service connection for bilateral hearing loss and tinnitus 
are granted.  


ORDER

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


